Order granting the plaintiffs a preference and setting the case down for immediate trial, reversed on the law and the facts, without costs, and the motion denied, without costs. Under the facts disclosed by this record, it is our opinion that the learned Special Term improperly exercised its discretion. Order striking from the answer the second separate defense of the defendants Schwartz, and the first, second and third separate defenses from the amended answer of the defendants Baust and Abbington, in so far as appealed from, affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.